Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application is a First Action Interview Pilot Program.  The instant Pre-Interview Communication is being deemed the first Office Action on the Merits, since no response to the first action interview was received.  

Status of the Claims 
	Claims 1, 2, and 8-25 are currently pending. 
	Claims 1, 2, and 8-25 have been considered on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: No. 112a on pg. 14 of the specification.  Corrected drawing sheets in 

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks: Ficoll® in the last para. on pg. 6; bridging para. on pg. 27-28; para. 2 on pg. 28; and all para. on pg. 29; PlasmaLyte™ in first para. on pg. 20 and first para. on pg. 28; IsoLyte® in first para. on pg. 20; DENARASE® in para. 2 on pg. 27; Systemex XP-300™ in last para. on pg. 28; Cellometer® Vision in last para. on pg. 28; CliniMAC® system in last para. on pg. 28; and EasySep™ CD34 kit in last para. on pg. 28 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10, 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade names Benzonase® and Denarase®.  Claim 9 contains the trademark/trade names PLASMA-LYTE A®.  Claim 10 contains the trademark/trade names ISOLYTE®.  Claim 12 contains the trademark/trade names PLASMA-LYTE A®.  Claim 25 contains the trademark/trade names PLASMA-LYTE A® and Benzonase®.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or either a DNase (Benzonase® and Denarase®) or an electrolyte medium (PLASMA-LYTE A® or ISOLYTE®) and, accordingly, the identification/description is indefinite.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8, 11, 14-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnenberg et al. (Regenerative Medicine, 2011).
With respect to claims 1, 23, and 24, Donnenberg teaches a method of recovering of marrow cells which include mesenchymal stem cells and hematopoietic stem cells from cadaver bone (abstract).  With respect to claim 1 step (a), Donnenberg teaches the method where the cadaver bone and cadaver bone fragments are obtained (pg. 2 para. 2-3).  It is noted that claim 1 step (a) recites that the cadaver bone can optionally be processed into cadaver bone fragments and the term “optionally” does not require that the cadaver bone be processed.   With respect to claim 1 step (b), claim 8, and claim 11, Donnenberg teaches the method where the cadaver bone fragments were irrigated with medium containing normal saline, 350 U/ml DNase, 0.5 g/dL albumin claim 1 step (c), Donnenberg teaches the method where the cadaver bone fragments are tumbled and the solution is collected (processing the medium-treated cadaver bone fragments to extract bone marrow cells) (pg. 3 para. 1).  With respect to claim 1 step (d), Donnenberg teaches the method where the cells are collected (pg. 3 para. 1).
With respect to claim 14, Donnenberg teaches the method where the bone pieces or fragments is crushed into smaller pieces (pg. 3 para. 1).  With respect to claim 15, Donnenberg teaches the method where rinsed bone fragments is filtered through a sieve to produce a cell rich filtrate (pg. 3 para. 1).  With respect to claim 16, Donnenberg teaches the method where the filters are No. 40 and No. 80 (supplementary contents steps 22-32).  With respect to claim 17, Donnenberg teaches rinsing the chamber containing the bone chips with additional medium and added that to the sieves (supplementary contents steps 22-32).  With respect to claim 18, Donnenberg teaches a first sieve of 500 µm followed by 200 µm sieve (pg. 3 para. 1 and supplementary contents steps 22-32).  With respect to claim 21, Donnenberg teaches the method where the bone is vertebral (pg. 2 para. 2).  With respect to claim 22, Donnenberg teaches the method where multiple bones are derived from the same donor (pg. 2 para. 2).  
Therefore, the reference anticipates the claimed subject matter.   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11, 14-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Donnenberg et al. (Regenerative Medicine, 2011) (ref. of record).
With respect to claims 1, 23, and 24, Donnenberg teaches a method of recovering of marrow cells which include mesenchymal stem cells and hematopoietic stem cells from cadaver bone (abstract).  With respect to claim 1 step (a), Donnenberg teaches the method where the cadaver bone and cadaver bone fragments are obtained (pg. 2 para. 2-3).  It is noted that claim 1 step (a) recites that the cadaver bone can optionally be processed into cadaver bone fragments and the term “optionally” does not require that the cadaver bone be processed.  With respect to claim 1 step (b), claim 8, and claim 11, Donnenberg teaches the method where the cadaver bone fragments were irrigated with medium containing normal saline, 350 U/ml DNase, 0.5 g/dL albumin and 10 U/ml heparin (pg. 2-3 bridging para.).  With respect to claim 1 step (c), Donnenberg teaches the method where the cadaver bone fragments are tumbled and the solution is collected (processing the medium-treated cadaver bone fragments to extract bone marrow cells) (pg. 3 para. 1).  With respect to claim 1 step (d), Donnenberg teaches the method where the cells are collected (pg. 3 para. 1).
With respect to claim 14, Donnenberg teaches the method where the bone pieces or fragments is crushed into smaller pieces (pg. 3 para. 1).  With respect to claim 15, Donnenberg teaches the method where rinsed bone fragments is filtered through a sieve to produce a cell rich filtrate (pg. 3 para. 1).  With respect to claim 16, Donnenberg teaches the method where the filters are No. 40 and No. 80 (supplementary contents steps 22-32).  With respect to claim 17, Donnenberg teaches claim 18, Donnenberg teaches a first sieve of 500 µm followed by 200 µm sieve (pg. 3 para. 1 and supplementary contents steps 22-32).  With respect to claim 21, Donnenberg teaches the method where the bone is vertebral (pg. 2 para. 2).  With respect to claim 22, Donnenberg teaches the method where multiple bones are derived from the same donor (pg. 2 para. 2).  
Donnenberg does not teach the claimed method where the vertebral bones are cut into 1.5 cm3 cubes as recited in claim 20.  However, Donnenberg teaches the method where the vertebral bones were cut into 1-2 cm3 cubes (pg. 2 para. 3).  At the time of the effective filing of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Donnenberg so that the vertebral bones are cut into 1.5 cm3 cubes, since this size is within the claimed range taught by Donnenberg.  It would have been obvious to use bone fragment sizes within the taught range taught by Donnenberg which includes 1.5 cm3 cubes.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in using or dividing cadaver bone fragments in 1.5 cm3 pieces, since Donnenberg teaches the method where cadaver bone fragments are used which include those with that size.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Donnenberg (as applied to claims 1, 8, 11, 14-18 and 20-24 above), and further in view of Oetjen et al. (JCI Insight, 2018) (ref. of record).
The teachings of Donnenberg can be found in the previous rejection above. 
Donnenberg does not teach the method where the DNase is Benzonase® or Denarase® as recited in claim 2.  However, Oetjen teaches adding Benzonase® nuclease to bone marrow cell samples to prevent clumping during thawing (pg. 7 last para.).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg in such a way that the DNase is Benzonase® for the purpose being able to process the cadaver bone fragments to obtain stem cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Donnenberg such that the DNase is Benzonase®, since methods of processing bone marrow cells were known to use Benzonase® as taught by Oetjen.  Such a modification merely involves the substitution of one known type of DNase for another for the processing of cadaver bone fragments to obtain stem cells.  Furthermore the substitution of one known DNase for another known DNase would have yielded predictable results (e.g. obtainment of stem cells from bone) to one of ordinary skill in the art. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donnenberg (as applied to claims 1, 8, 11, 14-18 and 20-24 above), and further in view of Warner et al. (US 2016/0175198) (ref. of record).
The teachings of Donnenberg can be found in the previous rejection above. 
Donnenberg does not teach the method where the electrolyte medium is PLASMA-LYTE A® as recited in claim 9 or ISOLYTE® as recited in claim 10.  However, Warner teaches suitable electrolyte medium for stem cells include Plasma-Lyte® and Isolyte® (0008 and 0048).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg in such a way that the electrolyte medium is Plasma-Lyte® or Isolyte® for the purpose being able to process the cadaver bone fragments to obtain stem cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Donnenberg such that the electrolyte medium is Plasma-Lyte® or Isolyte®, since methods of processing stem cells were known to use electrolyte mediums which are Plasma-Lyte® or Isolyte® as taught by Warner.  Such a modification merely involves the substitution of one known type of electrolyte medium for another for the processing of the cadaver bone fragments to obtain stem cells.  Furthermore the substitution of one known electrolyte medium for another known electrolyte medium would have yielded predictable results (e.g. obtainment of stem cells from bone) to one of ordinary skill in the art. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Donnenberg (as applied to claims 1, 8, 11, 14-18 and 20-24 above), and further in view of Vines et al. (US 2015/0216911 A1) (ref. of record).
The teachings of Donnenberg can be found in the previous rejection above. 
Donnenberg does not teach the method where the growth medium is Iscove’s modified Dulbecco’s medium (IMDM) as recited in claim 13.  However, Vines teaches collecting stem cells in any appropriate medium including Iscove’s modified Dulbecco’s medium and supplementing with HSA (0043).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg in such a way that the growth medium is IMDM for the purpose being able to process the cadaver bone fragments to obtain stem cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Donnenberg such that the growth medium is IMDM, since methods of processing stem cells were known to use growth medium which is IMDM as taught by Vines.  Such a modification merely involves the substitution of one known type of growth medium for another for the processing of the cadaver bone fragments to obtain stem cells.  Furthermore the substitution of one known growth medium for another known growth medium would have yielded predictable results (e.g. obtainment of stem cells from bone) to one of ordinary skill in the art. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Donnenberg (as applied to claims 1, 8, 11, 14-18 and 20-24 above), and further in view of Loeb (US 2002/0182186 A1) (ref. of record).
The teachings of Donnenberg can be found in the previous rejection above. 
Donnenberg does not teach the method further comprising a step of removing fat from an intermediate product as recited in claim 19.  However, Loeb teaches removing the fat content of bone marrow when collecting stem cells (0030).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg in such a way that the method further contains a step of removing fat or fat cells from the bone fragments to be able to obtain a more purified composition of stem cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Donnenberg the method further contains a step of removing fat or fat cells from the bone fragments, since methods of processing bone marrow to obtain stem cells were known to remove fat as taught by Loeb.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Donnenberg to include a step of removing the fat, since similar methods of obtaining stem cells from bone were known to include such step to obtain stem cells as taught by Loeb.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 2, 9, 10, 12 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Donnenberg (as applied to claims 1, 8, 11, 14-18 and 20-24 above), and further in view of Oetjen et al. (JCI Insight, 2018) (ref. of record) and Warner et al. (US 2016/0175198) (ref. of record).
The teachings of Donnenberg can be found in the previous rejection above. 
Donnenberg does not teach the method where the DNase is Benzonase® or Denarase® as recited in claim 2, where the DNase is Benzonase® as recited in claim 12, or where the DNase is Benzonase® as recited in claim 25.  However, Oetjen teaches adding Benzonase® nuclease to bone marrow cell samples to prevent clumping during thawing (pg. 7 last para.).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg in such a way that the DNase is Benzonase® for the purpose being able to process the cadaver bone fragments to obtain stem cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Donnenberg such that the DNase is Benzonase®, since methods of processing bone marrow cells were known to use Benzonase® as taught by Oetjen.  Such a modification merely involves the substitution of one known type of DNase for another for the processing of cadaver bone fragments to obtain stem cells.  Furthermore the substitution of one known DNase for another known DNase would have yielded predictable results (e.g. obtainment of stem cells from bone) to one of ordinary skill in the art. 
Donnenberg does not teach the method where the electrolyte medium is PLASMA-LYTE A® as recited in claims 9, 12 and 25 or ISOLYTE® as recited in claim 10.  However, Warner teaches suitable electrolyte medium for stem cells include Plasma-Lyte® and Isolyte® (0008 and 0048).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Donnenberg in such a way that the electrolyte medium is Plasma-Lyte® or Isolyte® for the purpose being able to process the cadaver bone fragments to obtain stem cells.  Furthermore, it would have been obvious to one skilled in the art to have further modified Donnenberg such that the electrolyte medium is Plasma-Lyte® or Isolyte®, since methods of processing stem cells were known to use electrolyte mediums which are Plasma-Lyte® or Isolyte® as taught by Warner.  Such a modification merely involves the substitution of one known type of electrolyte medium for another for the processing of the cadaver bone fragments to obtain stem cells.  Furthermore the substitution of one known electrolyte medium for another known electrolyte medium would have yielded predictable results (e.g. obtainment of stem cells from bone) to one of ordinary skill in the art. 
Although, Donnenberg teaches the method where the cadaver bone fragments were irrigated with medium containing 10 U/ml heparin (pg. 2-3 bridging para.), none of Donnenberg, Oetjen or Warner teach the specific concentrations for HSA and Benzonase® as recited in claim 25.  However, the concentrations of cell culture medium components are well-known result-effective variables in the art and would be optimized according to such factors as the intended use of the media and the cells being supported.   Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 2, 8, 9, 11, 14-19, 21 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 9, 16-19, 21 and 23 of copending Application No. 16/734713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of obtaining stem cells from cadaver bone by grinding the bone in a grinding medium, processing the fragments to extract the cells and collecting the cells and the limitations of the instant claims 1 are recited by claims 8, 16 and 17 of Application No. 16/734713.  The limitations of the grinding and filtering medium of instant claims 1, 2, 8, 9, 11, 17, 25 is recited by claim 17 of Application No. 16/734713.  The limitations of the grinding of instant claim 14 is recited by claim 9 of Application No. 16/734713.  The limitations of the filtering of instant claim 

Claims 1, 2, 8, 9, 11, 12, 15 and 21-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12-19 of copending Application No. 17/013407.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of obtaining stem cells from cadaver bone by grinding the bone in a grinding medium with a DNase and an electrolyte medium, processing the fragments to extract the cells and collecting the cells and the limitations of the instant claims 1, 2, 8, 9, 11, and 12 are recited by claims 1 and 12-14 of Application No. 17/013407.  The limitations of the filtering of instant claim 15 is recited by claim 15 of Application No. 17/013407.  The limitations of the bone fragment source from vertebral bodies and a plurality of cadaver bones of instant claims 21 and 22 are recited by claims 16 and 17 of Application No. 17/013407, respectively.  The limitations of the recovered cells containing hematopoietic stem cells and mesenchymal stem cells of instant claims 23 and 24 are recited by claims 18 and 19 of Application No. 17/013407, respectively.

Claims 1, 2, 8, 9-11, 13-15, 21, 22 and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12-14, 21 and 22 of copending Application No. 17/013400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of obtaining stem cells from cadaver bone by grinding the bone in a grinding medium, processing the fragments to extract the cells and collecting the cells and the limitations of the instant claims 1, 2, 8, 9-11, 13 and 14 are recited by claims 1, 12 and 13 of Application No. 17/013400.  The limitations of the filtering of instant claim 15 is recited by claim 1 of Application No. 17/013400.  The limitations of the bone fragment source from vertebral bodies and a plurality of cadaver bones of instant claims 21 and 22 are recited by claims 21 and 22 of Application No. 17/013400, respectively.  The limitations of the recovered cells containing mesenchymal stem cells of instant claim 24 is recited by claim 1 of Application No. 17/013400.

Claims 1, 2, 8, 9, 11, 12, 14, 15, and 21-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9-12 and 15-18 of copending Application No. 17/013379.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of obtaining stem cells from cadaver  and the limitations of the instant claims 1, 2, 8, 9, 11, 12, and 14 are recited by claims 1, 9, 10 and 11 of Application No. 17/013379.  The limitations of the filtering of instant claim 15 is recited by claim 12 of Application No. 17/013379.  The limitations of the bone fragment source from vertebral bodies and a plurality of cadaver bones of instant claims 21 and 22 are recited by claims 16 and 17 of Application No. 17/013379, respectively.  The limitations of the recovered cells containing hematopoietic stem cells and mesenchymal stem cells of instant claims 23 and 24 is recited by claim 18 of Application No. 17/013379.


Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632